United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 06-50612
                              Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARIO CESAR ARENAS

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:05-CR-1562


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Mario Cesar Arenas appeals his guilty-plea conviction for conspiracy to
possess and distribute one kilogram or more of heroin in violation of 21 U.S.C.
§ 846. Arenas argues that one of his attorneys, Joseph Sib Abraham, Jr.,
rendered ineffective assistance of counsel because counsel was absent during
Arenas’s sentencing. Another of Arenas’s attorneys, Luis E. Eslas, was present
during Arenas’s sentencing.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50612

      This court generally will not consider claims of ineffective assistance of
counsel on direct appeal except in those “rare cases where the record allowed
[this court] to evaluate fairly the merits of the claim.” United States v. Higdon,
832 F.2d 312, 313-14 (5th Cir. 1987). This is not one of those cases. Without
prejudice to Arenas’s right to file a motion pursuant to 28 U.S.C. § 2255, the
judgment of the district court is AFFIRMED.




                                        2